DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 7 July 2022. Claims 1-7 are pending in the application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 includes an “elongated shaft”. However, the specification does not appear to support this terminology. Applicant states that the “elongated shaft” is located in figures 22-25, which would appear to be reference character 438 (linkage assembly pivot bar). Applicant should use the terminology used in the specification.

Claim Rejections - 35 USC § 102
Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gilman et al. (US 6,615,849).
Regarding claim 1, Gilman teaches a mobile backfill system for collecting material (figure 1), comprising: a collection tank (figure 1, 2, 6, 7 and 8, reference C) having a generally cylindrical body (figure 1, 2, 6, 7 and 8, reference C) having a front with a closed end (figure 2, near reference 134), a rear with an open end (figure 6, reference 120) having a generally circular periphery (figure 8), a hinge at a top of the open end (figure 6, reference 126); a door (figure 6, reference 124) having a dome-shaped panel (figure 6, reference 124) with a generally circular periphery (figure 7) that abuts the generally circular periphery of the open end when the door is closed over the open end (figure 6), wherein the door is pivotably connected to the collection tank at the hinge (figure 6); a vacuum pump (figure 6, reference V) connected to the collection tank so that the vacuum pump draws an air stream through the collection tank for carrying material into the collection tank (column 7, lines 21-28); and an elongated shaft (figure 7, as shown in the annotated figure below) extending across an interior of the collection tank forward of the open end having a longitudinal axis oriented generally parallel to a diameter of the interior (figure 6 and 7, as shown in the annotated figure below).

    PNG
    media_image1.png
    354
    399
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    469
    603
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and by further overcoming the double patenting rejection below.

Response to Arguments
Applicant's arguments filed 7 July 2022 have been fully considered but they are not persuasive. 
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claim 1, applicant argues “The Applicant respectfully disagrees with the rejection because the feature asserted by the Examiner to be the claimed elongated shaft is not an elongated shaft at all, but is instead a planar baffle 118 as seen in Fig. 6 provided below. As described at col. 7, lines 33-37, "[a]s shown in FIG. 6, air drawn in through the inlet 113 of the collection tank is first drawn upwardly, and dirt, rocks, and other debris in the flow hit baffle 118 and expend energy, thereby falling to the bottom portion of the collection tank." In viewing Figs. 6 and 8 together, it is clear that the feature the Examiner asserts to be an elongated shaft is really the planar baffle 118. A planar baffle extending the length of the tank for the purpose of redirecting dirt, rocks, and debris cannot be construed to be an elongated shaft. First, such a construction would clearly go against the conventional understanding of the term "shaft." Second, claim 1 recites that the longitudinal axis of the elongated shaft is orientated generally parallel to a diameter of the interior, but the longitudinal axis of the planar baffle 118 is clearly oriented in a direction perpendicular to the diameter of the interior. Therefore, independent claim 1 is not anticipated by Gilman et al.”. Since the applicant amended the claim to more clearly show where the elongated shaft is located: “extending across an interior of the collection tank forward of the open end”, the rejection was slightly modified to incorporate said change. As shown above, in figures 6 and 7, the elongated shaft extends across an interior of the collection tank forward of the open end having a longitudinal axis oriented generally parallel to a diameter of the interior. Since the prior art discloses the claimed invention, the claim remains rejected.

Terminal Disclaimer
The terminal disclaimer filed on 7 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 7,837,050 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.P./Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735